DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 September 2020 has been entered.
 
Information Disclosure Statement
	The information disclosure statement, filed 15 March 2021 complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20210315, is attached to the instant Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: modules such as sensor module and processing module in claims 1-2, 5-8 and 10-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2006/0266942) in view of Rui et al. (US 2003/0228032 A1), and further in view of Lee et al. (US 2011/0175626 A1).
a.	Regarding claim 1, Ikeda discloses an image recognition system comprising: 
a processing module (Ikeda discloses that “CPU 56 for controlling each component via the controller bus 21” at Fig. 2-56 and ¶0062); 
a sensor module electrically connected to the processing module (Ikeda discloses that “[an] imaging device 24 is a solid-state image sensor such as CCD. In the imaging device 24, an image of the object incident through the lens block 22 is formed on an image screen and converted into an electricity to generate an image signal. The image signal is sent to the IEEE 1394 interface 25” at Fig. 2-24 and ¶0066; “the infrared camera 82 is a thermal camera or IRCCD camera including a thermal image sensor or IRCCD image sensor for sensing infrared radiation emitted from the surface of a human body, for example” at Fig. 2-82 and ¶0069);
and a database electrically connected to the processing module (Ikeda discloses that “[t]he buffer memory 51 is controlled under a control signal supplied from the CPU 56 to provisionally store the image signal and infrared image signal supplied from the IEEE 1394 interface” at Fig. 2-51 and ¶0071);
wherein the sensor module captures at least two images, the at least two images are stored in the database (Ikeda discloses that “[t]he image signal and infrared image signal provisionally stored in the buffer memory” at Fig. 2-51 and ¶0071);
wherein the sensor module includes a plurality of first sensors and including a plurality of second sensors, the first sensors are image sensors for object recognition and the second sensors are thermal sensors for human detection, numbers of the first sensor and the second sensor are more than or equal to two, the first sensors of the first sensor group and the second sensors of the second sensor group are formed in the same plane (Ikeda discloses that “[an] imaging device 24 is a solid-state image sensor such as CCD. In the imaging device 24, an image of the object incident through the lens block 22 is formed on an image screen and converted into an electricity to generate an image signal. The image signal is sent to the IEEE 1394 interface 25” at Fig. 2-24 and ¶0066; “the infrared camera 82 is a thermal camera or IRCCD camera including a thermal image sensor or IRCCD image sensor for sensing infrared radiation emitted from the surface of a human body, for example” at Fig. 2-82 and ¶0069);
wherein the at least two images are captured by the first sensors and the second sensors, respectively (Ikeda discloses that “[an] imaging device 24 is a solid-state image sensor such as CCD. In the imaging device 24, an image of the object incident through the lens block 22 is formed on an image screen and converted into an electricity to generate an image signal. The image signal is sent to the IEEE 1394 interface 25” at Fig. 2-24 and ¶0066; “the infrared camera 82 is a thermal camera or IRCCD camera including a thermal image sensor or IRCCD image sensor for sensing infrared radiation emitted from the surface of a human body, for example” at Fig. 2-82 and ¶0069).
However, Ikeda does not disclose the processing module captures contours of an object from the at least two images and separates the contour of the object into a plurality portions;
Wherein a plurality of arrangements is defined between the portions of the contour of the object, the processing module determines a state of the contour of the object based on the arrangements; and
the first sensors of the first sensor group and the second sensors of the second sensor group are arranged in a matrix.
Rui discloses the processing module captures contours of an object from the at least two images and separates the contour of the object into a plurality portions (Rui discloses that “the contour model, whether using a 2D model, or the aforementioned 1D causal contour model, is further refined in a parametric contour module 250 by using a parametric contour which provides a shape prior for limiting the potential deformation of the contour, thereby avoiding or limiting erroneous evolvement of the contour during the active contour search for modes” at Fig. 2-250 and ¶¶0067 and 0098-0101); and
Wherein a plurality of arrangements is defined between the portions of the contour of the object, the processing module determines a state of the contour of the object based on the arrangements (Rui discloses that “a tracking state output module 270 outputs the current target state estimate, e.g., a "sample" for the current image frame 210. Further, the tracking state output module 270 provides this "sample" to the mode identification module 220 for use with the next sequential image frame 210 for probabilistically tracking the object or objects within the next sequential image frame as summarized above” at Fig. 2-270 and ¶0070).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the parametric contour module and the contour/tracking state output module of Rui to the thermal camera and imaging device of Ikeda.
The suggestion/motivation would have been to “improve tracking by limiting the potential deformations of the contour” (Rui; ¶0098).
However, the combination does not disclose the first sensors of the first sensor group and the second sensors of the second sensor group are arranged in a matrix.
	Lee discloses the first sensors of the first sensor group and the second sensors of the second sensor group are arranged in a matrix (Lee discloses first proximity sensors and second proximity sensors arranged in a form of a matrix at Fig. 6 and ¶0057).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the sensors arranged in a matrix to the combination.
The suggestion/motivation would have been to “prevent malfunction due to a change in the surrounding environment” (Lee; ¶0004).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the sensor module includes: 
the first sensor are electrically connected to the processing module, and being capturing a first image (Ikeda discloses that “[an] imaging device 24 is a solid-state image sensor such as CCD. In the imaging device 24, an image of the object incident through the lens block 22 is formed on an image screen and converted into an electricity to generate an image signal. The image signal is sent to the IEEE 1394 interface 25” at Fig. 2-24 and ¶0066; “the infrared camera 82 is a thermal camera or IRCCD camera including a thermal image sensor or IRCCD image sensor for sensing infrared radiation emitted from the surface of a human body, for example” at Fig. 2-82 and ¶0069);
the second sensors are electrically connected to the processing module, and being capturing a second image (Ikeda discloses that “[an] imaging device 24 is a solid-state image sensor such as CCD. In the imaging device 24, an image of the object incident through the lens block 22 is formed on an image screen and converted into an electricity to generate an image signal. The image signal is sent to the IEEE 1394 interface 25” at Fig. 2-24 and ¶0066; “the infrared camera 82 is a thermal camera or IRCCD camera including a thermal image sensor or IRCCD image sensor for sensing infrared radiation emitted from the surface of a human body, for example” at Fig. 2-82 and ¶0069);
wherein the processing module captures a first contour of the object from the first image, and captures a second contour of the object from the second image, the processing module separates the first contour of the object into a plurality of portions, a plurality of arrangements is defined between the portions of the first contour of the object, the processing module separates the second object data into a plurality of portions, a plurality of arrangements is defined between the portions of the second contour of object (Rui discloses that “the contour model, whether using a 2D model, or the aforementioned 1D causal contour model, is further refined in a parametric contour module 250 by using a parametric contour which provides a shape prior for limiting the potential deformation of the contour, thereby avoiding or limiting erroneous evolvement of the contour during the active contour search for modes” at Fig. 2-250 and ¶¶0067 and 0098-0101).
c.	Regarding claim 7, the combination applied in claim 1 discloses wherein the object is a human body (Rui discloses human heads at Figs. 4A-4F; Figs. 5A-5F).
d.	Regarding claim 8, claim 8 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.
e.	Regarding claim 12, the combination applied in claim 1 discloses wherein the object is a human body Rui discloses human heads at Figs. 4A-4F; Figs. 5A-5F).
f.	Regarding claim 13, claim 13 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2006/0266942) in view of Rui et al. (US 2003/0228032 A1), and further in view of Lee et al. (US 2011/0175626 A1) and Wang et al. (US 2013/0021507 A1).
a.	Regarding claim 5, the combination applied in claim 1 does not disclose wherein the first sensors and the second sensors are located in a checkerboard manner.
Wang discloses wherein the first sensors and the second sensors are located in a checkerboard manner (Wang discloses sensors positioned in a checkerboard pattern at Fig. 5 and ¶0046).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the checkerboard pattern of Wang to the combination.
The suggestion/motivation would have been to “[detect] … any form of electromagnetic radiation” (Wang; abstract) and “provide high quality color images” (Wang; ¶0011).
b.	Regarding claim 6, the combination applied in claim 5 discloses wherein the first sensors and the second sensors are arranged in rows or arranged in columns (Wang discloses plurality of first sensors and second sensors as arrays at Figs. 3-42, 45C and 45M and ¶¶0035-0036).
c.	Regarding claims 10-11, claims 10-11 are analogous and correspond to claims 5-6, respectively. See rejection of claims 5-6 for further explanation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 See MPEP § 609